Case 2:18-cv-00523-JFW-JC Document 143 Filed 04/27/21 Page 1 of 4 Page ID #:4799


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11                          UNITED STATES DISTRICT COURT
   12                         CENTRAL DISTRICT OF CALIFORNIA
   13                         WESTERN DIVISION (LOS ANGELES)
   14
   15   ANDREW MASON DVASH-                    )    Case No. 2:18-cv-00523-JFW-(JCx)
        BANKS, et al.,                         )
   16                                          )    JOINT STATUS REPORT
                                Plaintiffs,    )
   17                                          )
                         v.                    )
   18                                          )
        ANTONY J. BLINKEN,                     )
   19   Secretary of State, et al.,            )
                                               )
   20                           Defendants.    )
                                               )
   21
   22         The parties in the above-captioned action, by and through undersigned
   23 counsel, respectfully submit this Joint Status Report relating to Plaintiffs’
   24 application for attorneys’ fees and costs pursuant to subsection (d) of the Equal
   25 Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”) in accordance with their
   26 February 2, 2021 joint status report (ECF No. 141). The parties state as follows:
   27         1.     The parties have reached an agreement-in-principle to settle Plaintiffs’
   28 request for fees and costs in the event that the United States decides against seeking


                                                                             JOINT STATUS REPORT
Case 2:18-cv-00523-JFW-JC Document 143 Filed 04/27/21 Page 2 of 4 Page ID #:4800


    1 further review of this case. Whether the United States files a petition for a writ of
    2 certiorari is a decision of the Acting Solicitor General, 28 C.F.R. 0.20(a), and any
    3 such petition would have to be filed in the Supreme Court by June 14, 2021.
    4         2.    The parties propose to file another joint status report within 10 days of
    5 the United States’ decision on whether to seek further review of this case or by
    6 June 21, 2021, whichever is earlier.
    7                                           ***
    8 Dated: April 27, 2021                    Respectfully submitted,
    9
                                        By:       /s/ Alexa M. Lawson-Remer
   10
                                                  SULLIVAN & CROMWELL LLP
   11                                             Alexa M. Lawson-Remer (268855)
                                                  lawsonr@sullcrom.com
   12                                             1888 Century Park East, Suite 2100
                                                  Los Angeles, CA 90067-1725
   13                                             Telephone: (310) 712-6600
                                                  Facsimile: (310) 712-8800
   14
                                                  Theodore Edelman (pro hac vice)
   15                                             edelmant@sullcrom.com
                                                  Jessica Klein (pro hac vice)
   16                                             kleinj@sullcrom.com
                                                  Lauren M. Goldsmith (293269)
   17                                             goldsmithl@sullcrom.com
                                                  125 Broad Street
   18                                             New York, NY 10004-2498
                                                  Telephone: (212) 558-4000
   19                                             Facsimile: (212) 558-3588
   20                                             IMMIGRATION EQUALITY
                                                  Aaron C. Morris (pro hac vice)
   21                                             amorris@immigrationequality.org
                                                  40 Exchange Place, Suite 1300
   22                                             New York, NY 10005-2744
                                                  Telephone: (212) 714-2904
   23
   24                                             Attorneys for Plaintiffs
   25
   26                                             BRIAN BOYNTON
                                                  Acting Assistant Attorney General
   27
                                                  ANTHONY J. COPPOLINO
   28                                             Deputy Director
                                                 -2-
                                                                             JOINT STATUS REPORT
Case 2:18-cv-00523-JFW-JC Document 143 Filed 04/27/21 Page 3 of 4 Page ID #:4801


    1                                        _/s/ Vinita B. Andrapalliyal ______
                                             VINITA B. ANDRAPALLIYAL
    2                                        Trial Attorney
    3                                        U.S. Department of Justice, Civil
                                                    Division
    4                                        Federal Programs Branch
                                             P.O. Box 883, Benjamin Franklin Station
    5                                        Washington, DC 20530
                                             Tel: (202) 305-0845
    6                                        Email: Vinita.b.andrapalliyal@usdoj.gov
    7
                                             Counsel for Defendants
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            -3-
                                                                      JOINT STATUS REPORT
Case 2:18-cv-00523-JFW-JC Document 143 Filed 04/27/21 Page 4 of 4 Page ID #:4802


    1                                    ATTESTATION
    2         In accordance with Local Rule 5-4.3.4(2)(i), I attest that all signatories
    3 listed, and on whose behalf the filing is submitted, concur in the filing’s content
    4 and have authorized the filing.
                                               _/s/ Vinita B. Andrapalliyal ______
    5                                          VINITA B. ANDRAPALLIYAL
                                               Trial Attorney
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -4-
                                                                              JOINT STATUS REPORT
